Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 11 and 19 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the prior art provided as IDS: MAHALINGAM et al. Pub. No.: US 2019/0236199 (Mahalingam), in view of Davar et al., Pub. No.: US 2019/0295106 (Davar). 

Claim 1.	Mahalingam teaches:
A method, comprising:
accessing, by one or more processors, a plurality of record objects of one or more systems of record, each record object of the plurality of record objects comprising one or more object field-value pairs, the one or more systems record associated with one or more data source providers; (¶¶ 20-23, 42, objects in system of records such as “activity database system” and “task database system” are accessed for synchronization; the records comprise field-value pairs such as “participant identifiers (IDs)”; ¶¶ 19, 21, system of records are associated with multiple data source providers)    
identifying, by the one or more processors, from a record object of the plurality of record objects corresponding to a first group entity, an account relationship data structure specifying a relationship among group entities, the group entities including the first group entity and one or more second group entities; (¶¶ 22, 30, 36, 44, using participant IDs, multiple group entities are identified under a domain such as “abc_corporation" or "abc_corporation.com." as well as a relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” identified by an account relationship data structure comprising “an owner ID of an owner of the entity object”; participants in a communication includes at least a first entity and at least a second entity)
identifying, by the one or more processors, a first group node profile corresponding to the first group entity, the first group node profile including one or more node field-value pairs corresponding to the object field-value pairs of the record object corresponding to the first group entity; (¶¶ 22-23, 30, 44, a group node profile is a node comprising participant IDs and a common domain such as “abc_corporation" or "abc_corporation.com." for all participants wherein each participant further is identified by entity ID and its relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks”)
identifying, by the one or more processors, for each second group entity, a corresponding second group node profile including node field-value pairs generated using object field-value pairs of second record objects of a second group entity of the one or more second group entities maintained by the one or more systems of record; (¶¶ 22-23, 30, 44, a group node profile is a node comprising participant IDs and a common domain such as “abc_corporation" or "abc_corporation.com." for all participants wherein each participant further is identified by entity ID and its relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks”)
detecting, by the one or more processors, a change in a relationship of the group entities in the account relationship data structure of the record object or from one or more electronic activities identifying participants corresponding to the first group entity or the one or more second group entities; (¶¶  36, 38, 44, a change in relationship type is determined by matching “participant ID” with “an owner ID corresponding to an owner of any of the entity objects” for determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”)
determining, by the one or more processors, between the first group node profile and an additional second group node profile of the one or more second group node profiles, a relationship type in the change in the relationship among the group entities; and (¶ 22, 36, 38, 44, a relationship type such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” between the first group node profile and multiple second group node profile is determined from “an owner ID corresponding to an owner of any of the entity objects” and electronic activities by determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”; participants in a communication includes at least a first entity and a second entity and an additional second entity when there are multiple recipients for attending a meeting) 
updating, by the one or more processors, in a node graph including the first group node profile and the one or more second group node profiles, a relationship between the first group node profile and the second group node profile to indicate the relationship type. (¶¶ 24, 36, 38, 44, a relationship type is updated by determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”)
Mahalingam did not specifically an edge between the first group node profile and the second group node profile to indicate the relationship type.
Davar discloses a graph data structure and including an edge between the first group node profile and the second group node profile to indicate the relationship type.
Mahalingam, ¶ 21 discloses that “Data stored in data store 130 can be maintained in a variety of data structures, such as tables or databases”. Similarly, Davar, ¶ 32 discloses “The database may be a document store, relational database or graph database”.
Both Mahalingam ¶ 21 and Davar, ¶ 32 disclose a database for storing organization’s data and their associated relationships. Davar, further discloses that the database can be a graph database as illustrated in Fig. 3, wherein organizations are shown as nodes and relationships are shown as edges. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an edge between the first group node profile and the second group node profile for indicating a relationship type because doing so would provide for using a graph database specifically as an alternative database format for achieving the same predictable result of storing organizations’ data and their relationships.  

Claim 11.	Davar teaches:
A system, comprising: one or more processors configured to execute machine-readable instructions to:
access a plurality of record objects of one or more systems of record, each record object of the plurality of record objects comprising one or more object field-value pairs, the one or more systems record associated with one or more data source providers; (¶¶ 20-23, 42, objects in system of records such as “activity database system” and “task database system” are accessed for synchronization; the records comprise field-value pairs such as “participant identifiers (IDs)”; ¶¶ 19, 21, system of records are associated with multiple data source providers)    
identify, from a record object of the plurality of record objects corresponding to a first group entity, an account relationship data structure specifying a relationship among group entities, the group entities including the first group entity and one or more second group entities; (¶¶ 22, 30, 36, 44, using participant IDs, multiple group entities are identified under a domain such as “abc_corporation" or "abc_corporation.com." as well as a relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” identified by an account relationship data structure comprising “an owner ID of an owner of the entity object”; participants in a communication includes at least a first entity and at least a second entity)
identify, a first group node profile corresponding to the first group entity, the first group node profile including one or more node field-value pairs corresponding to the object field-value pairs of the record object corresponding to the first group entity; (¶¶ 22-23, 30, 44, a group node profile is a node comprising participant IDs and a common domain such as “abc_corporation" or "abc_corporation.com." for all participants wherein each participant further is identified by entity ID and its relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks”)
identify, for each second group entity, a corresponding second group node profile including node field-value pairs generated using object field-value pairs of second record objects of a second group entity of the one or more second group entities maintained by the one or more systems of record; (¶¶ 22-23, 30, 44, a group node profile is a node comprising participant IDs and a common domain such as “abc_corporation" or "abc_corporation.com." for all participants wherein each participant further is identified by entity ID and its relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks”)
detect, a change in a relationship of the group entities in the account relationship data structure of the record object or from one or more electronic activities identifying participants corresponding to the first group entity or the one or more second group entities; (¶¶  36, 38, 44, a change in relationship type is determined by matching “participant ID” with “an owner ID corresponding to an owner of any of the entity objects” for determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”)
determine, between the first group node profile and an additional second group node profile of the one or more second group node profiles, a relationship type in the change in the relationship among the group entities; and (¶ 22, 36, 38, 44, a relationship type such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” between the first group node profile and multiple second group node profile is determined from “an owner ID corresponding to an owner of any of the entity objects” and electronic activities by determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”) 
update, in a node graph including the first group node profile and the one or more second group node profiles, a relationship between the first group node profile and the second group node profile to indicate the relationship type. (¶¶ 24, 36, 38, 44, a relationship type is updated by determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”)
Mahalingam did not specifically an edge between the first group node profile and the second group node profile to indicate the relationship type.
Davar discloses a graph data structure and including an edge between the first group node profile and the second group node profile to indicate the relationship type.
Mahalingam, ¶ 21 discloses that “Data stored in data store 130 can be maintained in a variety of data structures, such as tables or databases”. Similarly, Davar, ¶ 32 discloses “The database may be a document store, relational database or graph database”.
Both Mahalingam ¶ 21 and Davar, ¶ 32 disclose a database for storing organization’s data and their associated relationships. Davar, further discloses that the database can be a graph database as illustrated in Fig. 3, wherein organizations are shown as nodes and relationships are shown as edges. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an edge between the first group node profile and the second group node profile for indicating a relationship type because doing so would provide for using a graph database specifically as an alternative database format for achieving the same predictable result of storing organizations’ data and their relationships.  

Claim 19.	Mahalingam teaches:
A method, comprising:
accessing, by one or more processors, a plurality of systems of record, each system of record maintaining a plurality of object data structures (¶¶ 20-23, 42, objects in system of records such as “activity database system” and “task database system” are accessed for synchronization; the records comprise field-value pairs such as “participant identifiers (IDs)”; ¶¶ 19, 21, system of records are associated with multiple data source providers)    
identifying, by the one or more processors, from a first object data structure of a first system of record of the plurality of systems of record, a first value identifying a first entity and a second value identifying a second entity and an association between the first entity and the second entity; (¶¶ 22, 30, 36, 44, using participant IDs, multiple entities are identified under a domain such as “abc_corporation" or "abc_corporation.com." as well as a relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” identified by “an owner ID of an owner of the entity object”; participants in a communication includes at least a first entity and at least a second entity)
generating, by the one or more processors, a value data structure including the first entity, the second entity, the association between the first entity and the second entity; (¶¶ 22, 30, 36, 44, extracting multiple entities and relationships from participant IDs generates a value data structure including entities IDs and their relationships)
determining, by the one or more processors, that a second object data structure of a second system of record of the plurality of systems of record includes the first value identifying the first entity and the second value identifying the second entity and the association between the first entity and the second entity; (¶¶ 40, 46-47, a second data structure of a second system is a record in a second database such as a CRM database synchronized with the identified entities and relationships from a first system as described above) 
updating, by the one or more processors, responsive to the determining, the generated value data structure with data identifying the second object data structure; and (¶¶ 40, 46-47, a second data structure of a second system is a record in a second database such as a CRM database synchronized with the identified entities and relationships from a first system as described above) 
Mahalingam did not specifically teach a confidence score of the association based on the first object data structure; updating, by the one or more processors, the confidence score of the association based on the second object data structure.
Davar teaches a confidence score of the association based on the first object data structure; updating, by the one or more processors, the confidence score of the association based on the second object data structure. (Davar, wherein a database includes values representing relationship between a first and a second entities and wherein the value is updated based on the evidence/a second object data structure: ¶ 41, “The database preferably comprises millions of organizations and relationships”; ¶ 115, “The result of the verification process is an update of a confidence score of relationship record. A new unverified relationship may be initialized with a zero (Boolean FALSE) or minimal confidence score. If the verification agent confirms the relationship, it sets the confidence score to one/ TRUE/maximum”)
Both Mahalingam ¶ 21 and Davar, ¶ 32 disclose a database for storing organization’s data and their associated relationships. Davar, further discloses assigning a confidence score to a relationship and increase the score based on the records used as evidence. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a confidence score of the association based on the first object data structure; updating, by the one or more processors, the confidence score of the association based on the second object data structure because doing so would provide for an alternative way in Mahalingam for determining a relationship of an entity with other entities based on whether the entity is “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” by simply assigning a low initial confidence score to an identified entity and relationship and modifying the score by determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object” in Mahalingam, ¶ 36.

Claim 2.	The method of claim 1, wherein detecting the change in the relationship further comprises detecting the change in the relationship from a communication pattern among the one or more electronic activities identifying the participants corresponding to the first group entity or at least one second group entity; and (Mahalingam, ¶¶ 36, 38, wherein a communication pattern such as “a particular participant ID of a participant initiated the event” is used for updating relationship type)
wherein determining the relationship type further comprises determining the relationship type based on the change in the relationship detected from the communication pattern. (Mahalingam, ¶¶ 36, 38, wherein based on a communication pattern such as “a particular participant ID of a participant initiated the event” the relationship type for the entity is updated)
Claim 12 is rejected under the same rationale as claim 2.

Claim 3.	The method of claim 1, wherein detecting the change in the relationship further comprises detecting the change in the relationship including a modification of an address in the electronic activities identifying the participants corresponding to the first group entity or at least one second group entity; and (Mahalingam, ¶ 43, a modification of an address is detected by extracting domain ID for each of the participant IDs) 
wherein determining the relationship type further comprises determining the relationship type based on the modification of the address in the electronic activities identifying the participants. (Mahalingam, based on participant ID and the domain ID, a modified address is detected in ¶ 43, and a relationship type such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” is identified and updated in ¶¶ 36, 38, by identifying a communication pattern such as “a particular participant ID of a participant initiated the event”) 
Claim 13 is rejected under the same rationale as claim 3.

Claim 4.	The method of claim 1, wherein detecting the change in the relationship further comprises detecting the change in a domain name corresponding to the first group entity or at least one second group entity; and (Mahalingam, ¶ 34, wherein a change in a domain name is detected by detecting “a new email address or phone number of an existing user of an existing user object”)
 wherein determining the relationship type further comprises determining the relationship type based on the change in the domain name. (Mahalingam, based on the detected change in a domain name in ¶ 34, a relationship type such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” is identified and updated in ¶¶ 36, 38, by identifying a communication pattern such as “a particular participant ID of a participant initiated the event”) 
Claim 14 is rejected under the same rationale as claim 4.

Claim 6.	The method of claim 1, wherein detecting the change in the relationship further comprises detecting the change by applying a natural language processing algorithm on the one or more electronic activities to extract a feature indicating the change; and (Mahalingam, ¶ 28, 36-37, wherein electronic activity data is parsed and analyzed for detecting a feature such as whether a participant initiated an event for determining a relationship type or selecting “certain predefined fields for matching between an entity object and a user object of a participant or certain field values of certain fields between an entity object and a user object” and Davar, ¶ 108, wherein natural language processing is used for determining the type of a relationship)
wherein determining the relationship type further comprises determining the relationship type based on the feature extracted by applying the natural language processing algorithm on the one or more electronic activities. (Mahalingam, ¶ 28, 36-37, wherein electronic activity data is parsed and analyzed for detecting a feature such as whether a participant initiated an event for determining a relationship type or selecting “certain predefined fields for matching between an entity object and a user object of a participant or certain field values of certain fields between an entity object and a user object” and Davar, ¶ 108, wherein natural language processing is used for determining the type of a relationship)
Claim 16 is rejected under the same rationale as claim 6.

Claim 7.	The method of claim 1, wherein detecting the change in the relationship further comprises detecting the change in the account relationship data structure specifying the relationship among the group entities from the record object of the plurality of record objects corresponding to the first group entity; (Mahalingam, ¶¶  34, 36, 38, 44, a change in relationship type is determined by matching “participant ID” with “an owner ID corresponding to an owner of any of the entity objects” for determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”)
and wherein determining the relationship type further comprises determining the relationship from the change in the account relationship data structure and further comprising:
providing, by the one or more processors, responsive to updating, the account relationship data structure to a record object of the plurality of record objects corresponding to at least one of the second group entities. (¶¶  34, 35, 36, 38, 44, a change in relationship type is determined by matching “participant ID” with “an owner ID corresponding to an owner of any of the entity objects” for determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object”; the account relationship data structure is used/ provided for updating all participants including a record object corresponding to at least one of second group entity)
Claim 17 is rejected under the same rationale as claim 7.

Claim 8.	 The method of claim 1, wherein detecting the change in the relationship further comprises detecting the change in an account relationship data structure of a second record object of the plurality of the plurality of record objects corresponding to at least one of the second group entities. (Mahalingam, ¶¶ 36, 38, 40, 47, participant IDs and owner ID of an entity including a second entity is matched for identifying a relationships and records are updated/modified based on the identified relationship using participant IDs)
Claim 18 is rejected under the same rationale as claim 8.

Claim 9.	The method of claim 1, further comprising providing, by the one or more processors, in response to updating, the relationship type to populate a record object of the plurality of record objects corresponding to at least one of the second group entities. (Mahalingam, ¶¶ 36, 38, 40, 47, participant IDs and owner ID of an entity including a second entity is matched for identifying a relationships and records are updated/modified based on the identified relationship using participant IDs)

Claim 10.	The method of claim 1, further comprising:
identifying, by the one or more processors, a set of record object from each system of record of the one or more systems of records, each record object of the set having one or more object field-value pairs; and (Mahalingam, ¶¶ 20-23, 42, objects in system of records such as “activity database system” and “task database system” are accessed for synchronization; the records comprise field-value pairs such as “participant identifiers (IDs)”)
 merging, by the one or more processors, sets of record objects identified from the one or more systems of records based on the one or more field values pairs of the record objects across the sets to generate the plurality of record objects. (Mahalingam, ¶¶ 34, 47, a record including “a new email address or phone number” associated with an existing record is merged with the existing record by adding the new email address or phone number to the existing record)

Claim 20.	The method of claim 19, wherein generating, by the one or more processors, the value data structure comprises generating an entry that identifies the first system of record, a trust score based on an accuracy of information stored in the first system of record, and a timestamp indicating a time when the association was added to the first system of record. (Mahalingam, ¶ 47, wherein, synchronizing CRM records automatically and periodically indicates a timestamp is used for updating data; and Davar, ¶ 115, wherein a confidence score shows how a verified data is accurate)

Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mahalingam and Davar as applied to claims 1 and 11 above, in view of Gao et al., Patent No.: US 11,232,111 (Gao).

Claim 5.	The method of claim 1, wherein detecting the change in the relationship further comprises detecting the change including a redirection of a website corresponding to the first group entity or at least one second group entity; and wherein determining the relationship type further comprises determining the relationship type based on the redirection of the website corresponding to the first group entity or at least one second group entity. 
Mahalingam as modified taught all features as disclosed in this claim as shown in claim 1 except detecting the change including a redirection of a website corresponding to the first group entity or at least one second group entity.
Gao teaches detecting the change including a redirection of a website corresponding to the first group entity or at least one second group entity by detecting a redirection of a website corresponding to a company using a company matching system and generating a signature for the company which includes the “resolved website or domain if there is a redirect” and based on the detected redirection, information of the company in a CRM database is updated. Gao, col. 9, ll. 49-62.  
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing detecting the change including a redirection of a website corresponding to the first group entity or at least one second group entity; and wherein determining the relationship type further comprises determining the relationship type based on the redirection of the website corresponding to the first group entity or at least one second group entity because doing so would further increase usability of Mahalingam as modified by detecting a redirection of a website corresponding to a company and updating the information related to the company by its resolved website or domain.
Claim 15 is rejected under the same rationale as claim 5.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Gorti et al., Patent No.: US 8,180,807:
In a particular embodiment, a method of determining relationship information includes accessing communication data associated with at least one first party. For example, the communication data may include at least a call log and an email log. The method may also include analyzing a plurality of communications between the at least one first party and at least one second party to automatically determine relationship information descriptive of a relationship between the at least one first party and the at least one second party. The plurality of communications may include at least one call and at least one email message. col. 1, ll. 51-61.
The method 200 also includes, at 204, analyzing a plurality of communications between at least one first party and at least one second party and, at 206, determining relationship information descriptive of a relationship between the at least one first party and the at least one second party…the relationship information may relate to a strength of the relationship, a length of the relationship, a nature of the relationship (e.g., whether the relationship is a business or personal relationship), a directionality of the relationship ( e.g., whether the relationship is symmetric or asymmetric), or any combination thereof. col. 3, l. 63-col. 4, l. 6.
Estes et al., Patent No.: US 10,878,184:
The present disclosure presented herein, in accordance with some embodiments, can provide for building a graph of global enterprise knowledge from data, with integration of a set of knowledge services in the form of a rich Application Programming Interface (API) to access a "Knowledge Graph" abstracted from the data (see, e.g., FIGS. 2-4). The present disclosure in accordance with some embodiments can provide an entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data rather than just filtering down and organizing a set of documents that may contain the information being sought by the user…in order to assemble a rich Knowledge Graph from both unstructured data 108 and structured data 110, an analytical workflow can perform processes which may be generally described in terms of three main functional phases: "Read", "Resolve", and "Reason", where each phase includes particular functional processes. In the Read phase (see, e.g., "Read" at block 106), unstructured data 108 (e.g., web, email, instant messaging, can be ingested and natural language processing (NLP), entity extraction, and fact extraction can be performed. As non-limiting examples, unstructured data 108 may be accepted in a UTF-8 text format, and structured data 120 may be accepted in a specified XML format, among other commonly used data formats. col. 6, ll. 21-49.
In some embodiments, a third phase of the Read, Resolve, and Reason workflow is Reason. Functions of the Reason phase of analysis can operate to understand and correlate all of the information discovered in the prior two phases to include important people, places, events, and relationships uncovered in the data. col. 15, ll. 61-66.
Khoury et al., Pub. No.: US 2019/0026786:
the server may also include an asset management module, such as including a social media management infrastructure, for instance, for managing the communications within and throughout an organization, as well as col1llllunications from the organization to its consumers, followers, or other interested parties. ¶ 24.
All of this information may form data points that characterize any given content, message, communication, and/or any given social media user. These data points may then be employed as nodes within a data structure, which data structure may take any suitable form, such as a data tree and/or a knowledge graph. From these various data points relationships between communication content, users of the system, e.g., business, communication recipients, e.g., consumers, and their actions may be identified, and the connections between them may be weighted based on the number and form of the interactions between them, and their various actions taken in response to the communications they have sent and received. ¶ 274.
Rosenbaum et al., Patent No.: US 7,373,389:
The relationship graph 100 is built from contact data extracted from electronic communication data sources and updated when the source data changes or as a result of processing of the data in the graph. The data source may be an electronic document, such as an address book or an attachment to a message, and/or electronic communication metadata, such as email address headers, instant message logs, phone logs, or the like. It will be appreciated that when the entities represent organization or characteristic collections, additional electronic data sources, such as organization charts, may be used to create the nodes.
Each edge directly connecting a pair of nodes is assigned a "Strength of Relationship" (SOR) weight based on the quality and frequency of contact between the two people (not illustrated). The relationship graph 100, along with the SOR between pairs of nodes, establishes a "Network Strength of Relationship" (NSOR) between every reachable pair of nodes in the social network represented by the graph 100, and an "Aggregate Strength of relationship" (ASOR) between either subscribers to the system, or groups of subscribers, and targets who are subscribers or non-subscribers known to subscribers ("leaves"), or groups of subscribers and/or leaves. col. 3, ll. 5-31.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159